DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 06/16/2021.  Claims 1-2 and 5-17 have were previously rejected and are currently pending.  No claims have been amended.
Response to Arguments
Applicant’s arguments, filed 06/16/2021, with respect to claims 1-2 and 5-17 have been fully considered and are persuasive.  The rejection of claims 1-2 and 5-17 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinur (US Pub 20110007665), in view of Meador et al. (US Pub 20130211780) in .
1. With respect to independent claim 1, Dinur teaches a method performed by a wireless terminal (see Dinur fig.12 and ¶0271) for installation of Building Automation (BA) devices in a building (see Dinur fig.12 and ¶0271 physically installing a wireless device), the method comprising:
obtaining an identifier for each of a plurality of the BA devices (see Dinur ¶0031-0032 the network scheme uniquely identifies each device by its type and its physical location parameters and combines both sets of parameters to a unique logical ID) which should be installed in a vicinity of the determined location of the wireless terminal (see Dinur fig.12 and ¶0274 commissioning tool 104 is attached or brought into proximity or contact with the configuration adaptor of wireless device);
presenting a list of the obtained identifiers in a user interface of the wireless terminal see (Dinur fig.8 and ¶0209-0212); after the presenting, receiving input via the user interface (see Dinur ¶0055 and ¶0199); and in response to the received input (see Dinur ¶0196 the CT user interface 402 allows user to perform operations such as to browse through network schemes or device mapping tables), 
associating at least a first of the plurality of BA devices with at least a second of the plurality of BA devices (see Dinur fig.12 and ¶0275 initiating data download from the commissioning tool to the configuration adapter 204 of the wireless device using the tool's user interface).
Although Dinur teaches determining a current location of the wireless terminal, it is silent to explicitly teach using a localization application in the wireless terminal to 
Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the to which the subject pertains to modify the building automation system taught by Dinur with the detection of a range request in a building automation environment taught by Meador in order to allow multiple access points to measure the distance to mobile devices simultaneously in order to conserve power on the mobile devices.
Dinur in view of Meador is silent to explicitly teach obtaining from a BA device database, and based on the determined current location an identifier, wherein the associating comprises assigning the first and second BA devices with communication parameters such that the first BA device is configured to communicate via the second BA device in accordance with a communication standard, and 
wherein the plurality of the BA devices which should be installed is based on the
determined current location and only such BA devices are presented in the list.
Steele discloses a graphical user interface for a building automation system that utilizes location and configuration information in order to install or correct respective components in the building (see Steele Abstract).
Steele teaches obtaining from a BA device database, and based on the determined current location an identifier (see Steele ¶0077 blueprint of a building contains information of the multiple components of the automation system Fig.1 such as device identification information, configuration settings, and selected locations within a particular building to be installed by user by communicatively coupled to an electronic database)
wherein the associating comprises assigning the first and second BA devices with communication parameters such that the first BA device is configured to communicate via the second BA device in accordance with a communication standard (see Steele ¶0084 component of the automation system may attempt to communicate with one or more of the installed system components that are part of the automation system (e.g., automation system 100 of FIG. 1, as described above). The corresponding blueprint data may include information on associations between different system components, and this data may be transmitted to the appropriate components, thus first component and second or more components communicate).
wherein the plurality of the BA devices which should be installed is based on the
determined current location and only such BA devices are presented in the list (see Steele ¶0081 user may have an option to choose to display only components that are part of the automation system or only components that are not part of the automation system, thus there is a list of devices that only pertain to the automation system to which these devices/components are located)
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Dimur/Meador with the installation and configuration of a building automation system using a user interface correlation to different locations in a building (see Steele ¶0078-0079) taught by Steele 
Dinur in view of Meador and further in view of Steele is silent to teach determining, using a localization application in the wireless terminal, a current location of the wireless terminal in the building.
Holland teaches a system of locating devices in a Building Automated System (see Holland Abstract).  Holland teaches determining, using a localization application in the wireless terminal, a current location of the wireless terminal in the building (see Holland fig.4A-4C and ¶0036-0037 determining the location of devices using the wireless Builiding Automated Devices (BAS)); 
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Dimur/Meador/Steele with the Building Automated System taught by Holland in order to locate devices deemed important in an building environment.

2.  For claim 2, Dinur/Meador/Steele/Holland teaches the method of claim 1, wherein the associating comprises assigning the first and second BA devices with common security credentials comprising a shared group key such that at least one of the first and second BA devices can only directly communicate with the other of the first and second BA devices (see Dinur ¶0230 and Meador ¶0075).


5. For claim 5, Dinur/Meador/Steele/Holland teaches the method of claim 1, wherein the associating comprises assigning the first and second BA devices with communication  BA device is able to directly communicate with the second BA device (see Meador ¶0072). 

6. For claim 6, Dinur/Meador/Steele/Holland teaches the method of claim 1, wherein the obtaining further comprises obtaining coordinates for where each of the plurality of BA devices should be installed (se Dinur ¶0209-0210).

7. For claim 7, Dinur/Meador/Steele/Holland teaches the method of claim 6, wherein the coordinates for each of the plurality of BA devices are within a radius of two meters of the determined location (see Meador ¶0060-0062).

8. For claim 8, Dinur/Meador/Steele/Holland teaches the method of claim 1, wherein the identifier comprises a media access control (MAC) address (see Meador ¶0075).

9. For claim 8, Dinur/Meador/Steele/Holland teaches the method of claim 1, wherein each of the plurality of BA devices has a functionality for an arrangement chosen from the group consisting of: light switch, dimmer, lamp, security system, air conditioning, heating, and ventilation (see Meador ¶0049).

10.  For claim 10, Dinur/Meador/Steele/Holland teaches the method of claim 1, wherein the wireless terminal comprises a mobile phone (see Meador fig.1 and ¶0034).

11. With respect to independent claim 11, please see the rejection of claim 1.

12.  For claim 12, Dinur/Meador/Steele/Holland teaches a non-transitory computer program product comprising computer-executable components configured to cause the wireless terminal to perform the method of claim 1 when the computer-executable components are run on processor circuitry of the wireless terminal (see Dinur fig.2 and ¶0183).

13. With respect to independent claim 13, please see the rejection of claim 1.

14. For claim 15, Dinur/Meador/Steele/Holland teaches a non-transitory computer program product comprising a computer program according to claim 13 (see Dinur ¶0036).

15. For claim 15, Dinur/Meador/Steele/Holland teaches the method of claim 7, wherein the coordinates for each of the plurality of BA devices are within a radius of 1 meter of the determined location (see Meador ¶0060-0062).

16. For claim 16, Dinur/Meador/Steele/Holland teaches the method of claim 15, wherein the coordinates for each of the plurality of BA devices are within a radius of 0.5 meter of the determined location (see Meador ¶0060-0062).

17. For claim 17, Dinur/Meador/Steele/Holland teaches the method of claim 10, wherein the mobile phone comprises a smartphone (see Meador fig.1 and ¶0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A./
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456